Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 12/8/2021 has been considered.  Claims 1-2, 7, 9, and 16 have been amended and Claims 1-20 are presently pending.  An action on the merit follows.  

Response to Arguments
35 USC 101
Applicant argues that the claims are not directed to an abstract idea under 35 USC 101.
Applicant argues that the claims are directed to an “improved system, method, and non-transitory medium…that provide improved efficiency and efficacy for scheduling, tracking, and/or completing tasks that is characterized by the recited specific steps to be taken using the recited timesheet.”  “Remarks” at 9.  Specifically, Applicant focuses first on Step 2A Prong 1 of the 2019 PEG in finding that the claims do not recite mathematical concepts, methods of organizing human activity, or mental concepts.  Id.  Examiner respectfully disagrees.  Examiner initially notes that the Non-Final Rejection stated that the claims recite subject matter than may be performed in the mind and/or via pen and paper “but for the recitation of generic computer components.  “Non-Final Rejection” at 3.  Applicant asserts that the claims necessarily involved a computer and therefore could not be recite mental processes.  “Remarks” at 10.  However, MPEP 2106.04(a) advises that a claim that requires a computer may still recite a mental process.  MPEP 2106.04(a) (“performing a mental process on a generic computer…performing a mental process in a computer environment….using a computer as a tool to perform a mental process…”).  Examiner finds that the pending claims merely disclose a concept performed on a generic computer, in a computer environment, and using a computer as a tool for performance.  See, e.g., Voter Verified, Inc. v. Election Systems and Software, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (contending that claims to steps that humans See October 2019 Update (“collecting information, analyzing it, and displaying certain results…”).  Here, Applicant’s use of a data inputs to generate a timesheet is analogous to the collecting, analyzing, and displaying discussed in the October 2019 PEG.  Accordingly, Examiner maintains that the claims recite mental concepts.
Applicant asserts that the claims integrate the abstract ideas into practical applications
Applicant asserts that the claims present practical applications and further argues that Examiner’s analysis “does not relate in any way as to whether the achieved functionality performs a practical application and instead appears to conflate unrelated factors pertaining to automation into whether the provided functionality is a useful, practical application.”  Examiner respectfully finds that this argument is unclear.  However, Examiner notes that the Non-Final Rejection strictly follows the guidelines set forth under the 2019 PEG with respect to Step 2A Prong 2.  Specifically, Examiner considered whether the claims integrated abstract ideas into practical applications on page 3 of the Non-Final Rejection.  See, e.g., Non-Final Rejection at 3 (“These elements are recited at a high level of generality…generally link the use of the judicial exception…mere instructions to apply the exception…do not present a technical solution to a technical problem…do not impose any meaningful limits….”).  The 2019 PEG advises Examiners to consider the aforementioned factors in determining whether a practical application exists.  84 Fed. Reg. 50, 55 (“The courts have also identified examples in which a judicial exception has not been integrated into a practical application…merely uses a computer…does no more than generally link….”).  
Applicant further asserts that the claims recite “an improved system, method, and non-transitory medium that provide improved efficiency and efficacy for scheduling, tracking, and/or completing tasks with use of a timesheet by providing specific steps to be taken.”  “Remarks” at 12.  Examiner respectfully disagrees and notes that the improvements discussed with respect to finding an integration of abstract ideas into practical applications in the 2019 PEG relates to improvements in technology, technical fields, or computer functionality.  84 Fed. Reg. 50, 55.  Assuming, arguendo, that the claims do present an improvement, Examiner notes that “improving the efficiency and efficacy of the scheduling, tracking, and/or completion of tasks for which the timesheet is used” amounts to an improvement to a business practice cautioned against by the Supreme Court in Alice.  MPEP 2106.05(a).  
Applicant further asserts that “the Examiner has failed to take each independent claim as a whole when identifying practical applications” and submits that the claims have “apparent and significant practical application.”  Examiner notes that Examiner considered the claims as a whole to determine that they are directed to generating and updating time data based on inputs (Non-Final Rejection at 3) and further notes.  Moreover, Examiner respectfully finds that the claims do not reflect an improvement in the functioning of a computer or to a technology or technical field, do not implement the judicial exception with a particular machine, and do not use the judicial exception in some other meaningful way, among 
Applicant argues that the claims recite an inventive concept
Applicant argues that the claims include limitations that “are missing from the cited references and are not otherwise well-understood, routine, conventional activity in the field, thus making independent claims… novel and non-obvious in view of the cited references.”  That is, Applicant appears to conflate the novel and non-obvious analysis with that of the Step 2B analysis under 35 USC 101.  However, even assuming, arguendo, that the claims were to be found novel and non-obvious, such a determination would not affect the eligibility analysis.  Similarly, if the claims were to be found eligible under Step 2B, such a consideration would not affect the prior art rejection.  See, e.g., 84 Fed. Reg. 50, 54 (“Examiners should take care not to confuse or intermingle patentability requirements of these separate sections with patent eligibility analysis under section 101.”); Mayo Collaborative Servs. v. Prometheus Labs, 566 U.S. 66, 91 (rejecting the Government’s attempt to conflate patentability inquires with those of eligibility); Synopsys, Inc. v. Mentor Graphics Corp, 839 F.3d 1138, 1151 (“a claim for a new abstract idea is still an abstract idea…”).  Moreover, Examiner maintains the stance taken in the Non-Final Rejection that the claims do not offer significantly more in view of Alice, where the claims similarly implemented computers, computer storage, and processing components to implement the limitations.  Non-Final Rejection at 3-4.  
For at least the foregoing, Examiner respectfully maintains the eligibility rejection of the claims.
35 USC 103
Applicant asserts that the cited references do not teach updating a total amount of time to perform tasks for a date based on one or more changes to respective priorities of the tasks

Applicant further asserts that Hurd et al. do not teach “updating 2 hours per day based on a failure to complete a task by a deadline.”  Examiner respectfully notes that Hurd et al. disclose handling situations “in which tasks are unable to be completed before a specified due date” and other “overflow problems” and further disclose a user may “indicate an availability to work an extra two (2) hours each Wednesday, and may then reschedule the tasks to see if the change in availability solves the overflow problem.”   Accordingly, Examiner respectfully maintains the rejection.  
Applicant asserts that the references do not teach shifting a task assignment of one or more tasks based on the total amount of time
Applicant argues against Examiner’s citation to paragraph [0038] in Hurd et al. to address the above limitation.  However, Examiner respectfully notes that shifting a task assignment under the broadest reasonable interpretation could be viewed as, inter alia, changing an assigned person, a time of 
Applicant asserts that the references do not teach updating the set of instructions associated with the task based at least in part on a role change of a second user account of the enterprise
Applicant asserts that the cited references do not teach the aforementioned limitation with respect to the second user.  Examiner respectfully disagrees.  Examiner notes that Yu et al. do teach an admin user (Col 10 Line 31-34) relative to one or more other users (Col 10 Lines 60-65 “what may be displayed in a particular user’s inbox”) and therefore do teach multiple (i.e. at least two) users affecting task instructions based at least in part on a role change (i.e. “manager” Col 10 Line 65).  Accordingly, Examiner respectfully maintains that the rejection is proper.  
Conclusion
Examiner respectfully maintains the rejections for at least the foregoing reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Claims 1, 10, and 16 substantially recite:  ranking, via the one or more hardware processors, a plurality of tasks based at least in part on respective priorities of the plurality of tasks, wherein each task of the plurality of tasks comprises a respective priority of the respective priorities and is associated with a dynamic workflow; generating, via the one or more hardware processors, a timesheet, stored in a database  that indicates respective dates to perform each task of the plurality of tasks based at least in part on the respective priority of each task of the plurality of tasks; generating, in the timesheet stored in the database, a total amount of time for each respective date of the respective dates to perform the plurality of tasks; and updating in the timesheet stored in the database the total amount of time for a respective date of the respective dates based at least in part on one or more changes to the respective priorities of the plurality of tasks.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting computer/processor/non-transitory computer readable medium/memory and database, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of the claims cover determining and generating task and timesheet data.  Accordingly, the claims recite an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims implement additional elements of “database” and “computer/processor/non-transitory computer readable medium/memory” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of generating time data), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to generate task and associated time data.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, a database is insufficient to offer inventive concept to a claim for the reasons set forth in Alice.  Additionally, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claims 1, 10, and 16 are therefore ineligible.  
Dependent Claims 2-4, 6, 8-9, 11-13, 15, and 17-20 do not add “significantly more” to the ineligibility of Claims 1, 10, and 16, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-4, 6, 8-9, 11-13, 15, and 17-20 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components discussed in Claims 1, 10, and 16 above.  The analysis for Claims 1, 10, and 16 therefore applies to Dependent Claims 2-4, 6, 8-9, 11-13, 15, and 17-20.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claims 5, 7, and 14 recite “interface” for displaying data.  Displaying data is viewed as mental concepts and certain methods of organizing human activity.  See MPEP 2106.04 (a) (2) (II) (C) (providing information may be a certain method of organizing human activity); see also MPEP 2106.04 (a) (2) (III) Affinity Labs).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 5, 7, and 14 therefore lack inventive concept and is thus ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702).  

	As per Claims 1, 10, and 16, Hurd et al. disclose a system, comprising:
	a non-transitory memory (FIG. 1); and
	one or more hardware processors configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
		ranking, via the one or more hardware processors, a plurality of tasks based at least in part on respective priorities of the plurality of tasks, wherein each task of the plurality of tasks comprises a respective priority of the respective priorities and is associated with a dynamic workflow (Hurd et al. disclose scheduling tasks in an electronic calendar according to priority [0028]);
		generating, via the one or more hardware processors, a timesheet, stored in a database present in the non-transitory memory, that indicates respective dates to perform each task of the plurality of tasks based at least in part on the respective priority of each task of the plurality of tasks (Hurd et al. disclose generating time entries for the most urgent tasks before time entries for other tasks [0029] (FIG. 3C).  Hurd et al. further teach that the time entries are in a database format in the system [0035]);
generating in the timesheet stored in the database a total amount of time for each respective date of the respective dates to perform the plurality of tasks (Hurd et al. disclose hours for each task (FIG. 3C));
		updating, in the timesheet stored in the database, the total amount of time for a respective date of the respective dates based at least in part on one or more changes (Hurd et al. disclose updating 2 hours per day based on a failure to complete a task by a deadline [0038]).
	Hurd et al. do not explicitly disclose but Hunt does teach updating the time based at least in part on one or more changes to the respective priorities of the plurality of tasks (Col 40 Lines 35-53).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with updating the time based at least in part on one or more changes to the respective priorities of the plurality of tasks as seen in Hunt in order to allow greater system accommodation based on real-time prioritization, thereby increasing system usage, and thus decrease user effort in time management.  One having ordinary skill in the art would be motivated to make this modification in order to increase system adaptability, thereby increasing ease of use, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in managing task flow.  

	As per Claims 2, 11, and 17, Hurd et al. disclose receiving a change in the dynamic workflow; and updating the respective priorities of the plurality of tasks based at least in part on the change in the dynamic workflow [0038].

	As per Claims 3, 12, and 18, Hurd et al. disclose shifting a task assignment of one or more of the plurality of tasks based at least in part on the total amount of time for each respective date of the respective dates [0038].

As per Claim 4, Hurd et al. disclose assigning a task of the plurality of tasks based at least in part on one or more pre-defined conditions (FIG. 2 Item 204).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702) and Sukhenko (U.S. Patent Application Publication No. 20110289475). 

As per Claim 5, Hurd et al. do not explicitly disclose but Sukhenko et al. do teach displaying, via a graphic user interface, at least a portion of the plurality of tasks associated with scrum projects [0025].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Sukhenko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in managing task flow.  

Claims 6-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702) and Yu et al. (U.S. Patent No. 7640548).  

	As per Claims 6 and 19, Hurd et al. do not explicitly disclose but Yu et al. do teach adjusting the plurality of tasks based at least in part on a change in the dynamic workflow [0038].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with adjusting the plurality of tasks based at least in part on a chance in the dynamic workflow as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system adaptations, thereby 

	As per Claims 7 and 14, Hurd et al. do not explicitly disclose but Yu et al. do teach sending a set of instructions associated with a task of the plurality of tasks to a graphic user interface of a first user account of an enterprise (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to expedite access to and notification of workflow changes, thereby expediting resultant actions, and thus increasing throughput of implanted changes. One having ordinary skill in the art would be motivated to make this change in order to decrease delays in making workflow changes, and thus increase efficiency in user interactions. These inventions when viewed in a combined state would yield predictable results in workflow management.

	As per Claims 8 and 15, Hurd et al. do not explicitly disclose but Yu et al. do teach updating the set of instructions associated with the task based at least in part on a role change of a second user account of the enterprise (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to expedite access to and notification of workflow changes, thereby expediting resultant actions, and thus increasing 

	As per Claim 9, Hurd et al. do not explicitly disclose but Yu et al. do teach the one or more pre-defined conditions comprises a user role (Yu et al. teach users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in managing task flow.  

	As per Claim 13, Hurd et al. do not explicitly disclose but Yu et al. do teach assigning a task of the plurality of tasks based at least in part on one or more user roles (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system 

	As per Claim 20, Hurd et al. do not explicitly disclose but Yu et al. do teach adjusting the plurality of tasks comprises redistribution a workload of the plurality of tasks among a plurality of users (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system adaptations, thereby increasing system use, and thus decreasing efforts in time management.  These inventions when viewed in a combined state would yield predictable results in task management.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627